DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 3 recites “a nitride layer”.  It is not clear, from this limitation, whether the nitride layer is intended to be the same as the nitride layer of claim 16, from which this claim depends, or is supposed to be a new layer.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the nitride layer”.
Claim 26, line 3 recites “a nitride layer”.  It is not clear, from this limitation, whether the nitride layer is intended to be the same as the nitride layer of claim 21, from which this claim depends, or is supposed to be a new layer.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the nitride layer”.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHUNG (US 20072220902).
Regarding claim 9, CHUNG discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure (left fin, see fig 9) having a first sidewall (left sidewall of left fin, see fig 9) and a second sidewall (right sidewall of left fin, see fig 9) extending above a substrate (fig 9, 110, para 23), wherein the first sidewall and the second sidewall are at opposite sides of a center plane of the first fin structure (the left and right sidewalls of the fin are no opposite sides of its center, see fig 9); 
an isolation structure (fig 7 and 9, 120, para 24) formed on the substrate, wherein an upper portion of the first fin structure extends above the isolation structure (an upper portion of the left fin extends above the isolation 120 to the left of the fin, see fig 9), 
the isolation structure has a first portion on the first sidewall of the first fin structure (portion of 120 to the left of the left fin, see fig 9 and figure I below) and a second portion on the second sidewall of the first fin structure (upper portion of 120 on the right of the left fin, see fig 9 and figure I below), and a lowest surface of the first portion of the isolation structure is lower than a lowest portion of the second portion of the isolation structure (a lower surface of the 120 on the left of the left fin can be defined 
wherein a first angle (angle between top portion of left sidewall and the top of 120, see fig 9 and figure I below) is between the first sidewall of the first fin structure and a top surface of the isolation structure (top surface of 120 to the left of the fin, see fig 9 and figure I below), a second angle (angle between right fin sidewall and top surface of 120, see fig 9 and figure I below) is between the second sidewall of the first fin structure and the top surface of the isolation structure, the first angle is an acute angle, the second angle is an acute angle, and the first angle is different from the second angle (see fig 9 and figure I below); and
a nitride layer (fig 9, 117, para 24) formed on a portion of the second sidewall of the first fin structure (117 is formed at least indirectly on the fin, see fig 9), wherein the nitride layer has a top portion (portion of 117 on the sidewall of the fin, see fig 9 and figure I below) and a bottom portion (portion of 117 along the top substrate surface, see fig 9 and figure I below), a turning point (corner in 117, see fig 9 and figure I below) between the top portion and the bottom portion, and the turning point is lower than a top surface of the isolation structure (see fig 9 and figure I below).

    PNG
    media_image1.png
    638
    863
    media_image1.png
    Greyscale

Figure I: CHUNG figure 9 with added annotations.
Regarding claim 10, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 9, wherein the first sidewall and the second sidewall are covered by the isolation structure (the sidewalls of the fin are covered by 120, see figs 7 and 9).
Regarding claim 13, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 9, wherein the second sidewall of the first fin structure has a top portion with a first slope (top right corner portion of the left fin, see fig 9 and figure I below) and a bottom portion with a second slope (bottom side portion of the second sidewall, see fig 9 and figure I below), and 
the first slope is different from the second slope (see fig 9 and figure I below, and 
there is an obtuse angle between the first slope and the second slope (the angle between the top and bottom portions is obtuse, see fig 9 and figure I below).
claim 15, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 13, wherein a first maximum horizontal distance along a horizontal direction between the top portion of the second sidewall and the first sidewall is smaller than a second maximum horizontal distance along the horizontal direction between the bottom portion of the second sidewall and the first sidewall (the fin is narrower at the top than at the bottom, see fig 9).
Regarding claim 16, CHUNG discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure (left fin, see fig 9) formed on a substrate (fig 9, 110, para 23), wherein the fin structure has a first sidewall (right sidewall of left fin, see fig 9) and a second sidewall (left sidewall of left fin, see fig 9); 
a second fin structure (right fin, see fig 9) formed adjacent to the first fin structure, wherein the second fin structure has a third sidewall (right sidewall of right fin, see fig 9) and a fourth sidewall (left sidewall of right fin, see fig 9); 
an isolation structure (fig 7 and 9, 120, para 24) formed on the substrate and between the first fin structure and the second fin structure, wherein a top portion of the second sidewall of the first fin structure (upper portion of 2nd sidewall, see fig 9 and figure II below) has a first inclination with respect to the top surface of the isolation structure, and a bottom portion of the second sidewall of the first fin structure (bottom portion of 2nd sidewall, see fig 9 and figure II below) has a second inclination with respect to the top surface of the isolation structure, and there is a turning point (intersection between top and bottom portions, see fig 9 and figure II below) between the first inclination and the second inclination, and the turning point is lower than the top surface of the isolation structure; and
a nitride layer (fig 9, 117, para 24) having a first portion formed on the first sidewall of the first fin structure (portion of 117 on 1st sidewall, see fig 9 and figure II below) and a second portion formed on the second sidewall of the first fin structure (portion of 117 on 2nd sidewall, see fig 9 and figure II 

    PNG
    media_image2.png
    638
    863
    media_image2.png
    Greyscale

Figure II: CHUNG Figure 9 with added annotation.
Regarding claim 17, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 16, wherein an angle between the first inclination and the second inclination is an obtuse angle (there is an obtuse angle between upper and lower portions of the sidewall, see fig 9).
Regarding claim 20, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 16, wherein a first maximum horizontal distance along a horizontal direction between the top portion of the second sidewall and the first sidewall is smaller than a second maximum horizontal distance along the horizontal direction between the bottom portion of the second sidewall and the first sidewall (the fins get narrower as they go up, see fig 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 2007020902) in view of TSAI (US 20150014808).
Regarding claim 11, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 9, further comprising: a second fin structure (right fin, see fig 9 and figure I below) adjacent to the first fin structure, 
wherein the second fin structure has a third sidewall (left sidewall of the right fin, see fig 9 and figure I below) facing towards the second sidewall of the first fin structure.	
CHUNG fails to explicitly disclose a device wherein the second sidewall intersects the third sidewall to form a substantially V-shaped structure.
TSAI discloses a device wherein the second sidewall intersects the third sidewall to form a substantially V-shaped structure (the shape formed by the sides of 120 and the substrate 100 is substantially v-shaped, see fig 7).
CHUNG and TSAI are analogous art because they both are directed semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of TSAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape in order to avoid having the patterned mask shift or collapse (see TSAI para 5).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 2007020902) in view of ARITOME (US 20080121970).
Regarding claim 12, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 11.
CHUNG fails to explicitly disclose a device, wherein the top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure.
ARITOME discloses a device, wherein the top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure (the isolation structure 414 between fins 421 has a pentagonal shape, see fig 4J, para 36).
CHUNG and ARITOME are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the shape of ARITOME because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the shape of ARITOME in order to improve the cut-off characteristics (see ARITOME para 7).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 2007020902) in view of CHANG (US 20140252428).
Regarding claim 18, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 16.
CHUNG fails to explicitly disclose a device, wherein the third sidewall intersects the second sidewall to form a substantially first V- shaped structure.

CHUNG and CHANG are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of CHANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape of CHANG in order to prevent portions of the fin from being damaged by cleaning processes (see CHANG para 28).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 2007020902) in view of CHEN (US 20150102386).
Regarding claim 19, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 18.
CHUNG fails to explicitly disclose a device, further comprising: 
a nitride layer having a first portion directly formed on the bottom portion of the second sidewall of the first fin structure and a second portion directly formed on a bottom portion of the third sidewall of the second fin structure, 
wherein the nitride layer is extended from the second sidewall to the third sidewall, the first portion of the nitride layer and the second portion of the nitride layer form a substantially second V-shaped structure.
CHEN discloses a device, further comprising: 
a nitride layer (passivation layers 230 and 910 can be nitrides and are formed on the fin 220, see fig 10, para 27 and 41) having a first portion (portion of 230 on the middle fin 220, see fig 10) directly 
wherein the nitride layer is extended from the second sidewall to the third sidewall (the nitride layer 230 extends between the fins 220, see fig 10), the first portion of the nitride layer and the second portion of the nitride layer form a substantially second V-shaped structure (the space between the fins 220 is substantially v-shaped, see fig 10).
CHUNG and CHEN are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the nitride geometry of CHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the nitride geometry of CHEN in order to obtain the desired strain (see CHEN para 64).
Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 20140252428) in view of CHUNG (US 20070020902).
Regarding claim 21, CHANG discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure (second fin from the right, see fig 12, 30, para 12) formed on a substrate, wherein the fin structure has a first sidewall (left sidewall, see fig 12 and figure III below) and a second sidewall (right sidewall, see fig 12 and figure III below); and 

wherein a lowest point of the third sidewall is in direct contact with a lowest point of the second sidewall (the sidewalls meet at a point between the fins, see fig 12 and figure III below) to form a lowest point of a V-shaped structure (the shape formed by the fin sidewalls is a v-shape, see fig 12), a first angle between the fourth sidewall and a top surface of the substrate, and the first angle is an obtuse angle (angle between 4th sidewall and top of substrate surface to the right of the 4th substrate, see fig 12 and figure III below).
CHANG fails to explicitly disclose a device comprising a nitride layer having a first portion formed on the first sidewall of the first fin structure and a second portion formed on the second sidewall of the first fin structure, wherein a portion of the first portion of the nitride layer is lower than the second portion of the nitride layer.
CHUNG discloses a device comprising a nitride layer (fig 9, 117, para 24) having a first portion formed on the first sidewall of the first fin structure (portion of 117 on 1st sidewall, see fig 9 and figure II below) and a second portion formed on the second sidewall of the first fin structure (portion of 117 on 2nd sidewall, see fig 9 and figure II below), wherein a portion of the first portion of the nitride layer is lower than the second portion of the nitride layer (a portion of 117 on the first sidewall can be defined such that it is lower than a portion of 117 on the second sidewall, see fig 9).
CHANG and CHUNG are analogous art because they both are directed towards and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHANG with the nitride layer of CHUNG because they are from the same field of endeavor.


    PNG
    media_image3.png
    637
    867
    media_image3.png
    Greyscale

Figure III: CHANG figure 12 with added annotations.
Regarding claim 23, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHANG further discloses a device, wherein the second sidewall of the first fin structure has a top portion with a first slope (upper portion of 2nd sidewall, see fig 12 and figure OII below) and a bottom portion with a second slope (lower portion of 2nd sidewall, see fig 12 and figure III below), and the first slope is different from the second slope, and there is an obtuse angle between the first slope and the second slope (the angle at the turning point is obtuse, see fig 12).
Regarding claim 24, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 23.
CHANG further discloses a device, wherein a first maximum horizontal distance along a horizontal direction between the top portion of the second sidewall and the first sidewall is smaller than 
Regarding claim 25, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHANG further discloses a device, wherein a second angle between the first sidewall and the top surface of the substrate, and the second angle is an obtuse angle (the outer angle between the first sidewall and the top surface of the substrate as extended is obtuse, see fig 12 and figure III below).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 20140252428) and CHUNG (US 20070020902) in view of ARITOME (US 20080121970).
Regarding claim 22, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21, further comprising: an isolation structure (fig 12, 40, para 15) formed on the substrate.
CHANG fails to explicitly disclose a device wherein a top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure.
ARITOME discloses a device wherein a top surface of the isolation structure, the second sidewall and the third sidewall form a substantially pentagonal-shaped structure (the isolation structure 414 between fins 421 has a pentagonal shape, see fig 4J, para 36).
CHANG and ARITOME are analogous art because they both are directed towards finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHANG with the pentagon shape of ARITOME because they are from the same field of endeavor.
.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 20140252428) and CHUNG (US 20070020902) in view of CHEN (US 20150102386).
Regarding claim 26, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHANG fails to explicitly disclose a device, further comprising: a nitride layer formed on a portion of the second sidewall of the first fin structure, wherein the nitride layer has a top portion and a bottom portion, and a turning point between the top portion and the bottom portion.
CHEN discloses a device, further comprising: a nitride layer (passivation layers 230 and 910 can be nitrides and are formed on the fin 220, see fig 10, para 27 and 41) formed on a portion of the second sidewall of the first fin structure (the passivation layer 230/910 are formed on sidewalls of 220, see fig 10), wherein the nitride layer has a top portion (910, see fig 10) and a bottom portion (230, see fig 10), and a turning point between the top portion and the bottom portion (interface between 230 and 910, see fig 10).
CHUNG and CHEN are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the nitride geometry of CHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the nitride geometry of CHEN in order to obtain the desired strain (see CHEN para 64).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 20140252428) and CHUNG (US 20070020902) in view of SEO (US 20080079070).
Regarding claim 27, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHANG fails to explicitly disclose a device, wherein the third sidewall intersects the second sidewall at a point, and the point is higher than the top surface of the substrate.
SEO discloses a device, wherein the third sidewall intersects the second sidewall at a point (sidewalls of N1 and N3 intersect in C2, see fig 10, para 45), and the point is higher than the top surface of the substrate (the bottom of C2 is higher than the top surface of 200 outside of C1, see fig 10).
CHANG and SEO are analogous art because they both are directed towards finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHANG with the geometry of SEO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHANG with the geometry of SEO in order to increase the devices effective channel length and width (see SEO para 9).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 20140252428) and CHUNG (US 20070020902) in view of TSAI (US 20150014808)).
Regarding claim 28, CHANG and CHUNG disclose the fin field effect transistor (FinFET) device structure as claimed in claim 21.
CHANG fails to explicitly disclose a device, wherein an angle between the third sidewall and the second sidewall is smaller than the first angle.
TSAI discloses a device, wherein an angle between the third sidewall and the second sidewall is smaller than the first angle (the angle between sidewalls of the bottom portions of the sidewalls of adjacent fins 120 will be less than theta 3, see fig 7).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the shape in order to avoid having the patterned mask shift or collapse (see TSAI para 5).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (US 20070020902) in view of CHANG (US 20140252428).
Regarding claim 29, CHUNG discloses the fin field effect transistor (FinFET) device structure as claimed in claim 9, further comprising: a second fin structure adjacent to the first fin structure (right fin, see fig 9), wherein the second fin structure has a third sidewall facing towards the second sidewall of the first fin structure (left sidewall of the right fin, see fig 9).
CHUNG fails to explicitly disclose a device wherein a lowest point of the second sidewall of the first fin structure is in direct contact with a lowest point of the third sidewall of the second fin structure.
CHANG discloses a device wherein a lowest point of the second sidewall of the first fin structure is in direct contact with a lowest point of the third sidewall of the second fin structure (lowest points of the fin sidewalls can be defined such as that they are in direct contact, see fig 12).
CHUNG and CHANG are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHUNG with the v-shape of CHANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHUNG with the v-shape of CHANG in order to prevent portions of the fin from being damaged by cleaning processes (see CHANG para 28).
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.
Regarding claim 9 the applicant argues that CHUNG does not disclose a device wherein “the isolation structure has a first portion on the first sidewall of the first fin structure and a second portion on the second sidewall of the first fin structure, and a lowest surface of the first portion of the isolation structure is lower than a lowest portion of the second portion of the isolation structure”.  This argument is unpersuasive since the limitation only discusses “portions” of the isolation structure which have to be lower than each other.  In CHUNG, the isolation structure 120 on either side of the fin has a portion that is higher or lower than another portion of 120 on the other side of the fin.  The examiner notes that it is not clear from the applicant’s disclosure if the lowest point of the isolation structure on one side of the fin is lower than the lowest point of the isolation structure on the other side of the fin (see, for example applicant’s figure 3D, where it is not clear that the lowest point of 208 between the fins is higher than elsewhere).  
Applicant’s arguments with respect to claim(s) 16 and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811